Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/02/2021 is in compliance with the provisions of 37 C.F.R. § 1.97. Accordingly, the IDS is being considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C.
§119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37
C.F.R. § 1.55.
Examiner's Amendment
This communication is in response to the claims filed on 12/07/2021.
An Examiner’s Amendment to the record appears below. Authorization for the Examiner’s Amendment was given by Applicant’s Representative, Timothy W. Menasco (Reg. No. 71,749), on February 24, 2022. See attached interview summary form for more information. 
Should the changes and/or additions by unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.
The claims have been amended as follows:
1. (Currently Amended) A method for commenting on a multimedia resource, comprising:
receiving a comment trigger operation on a multimedia resource from a user account; 
obtaining an emoticons corresponding to the multimedia resource based on the comment trigger operation; and

wherein said obtaining the emoticons comprises:
obtaining relationships of objects by recognizing image frames of the multimedia resource;
obtaining a resource category at least based on the relationships; and
obtaining the emoticons based on the resource category; and
determining object attributes of the objects and a resource attribute of the multimedia resource; and
wherein said obtaining the resource category at least based on the relationships comprises: determining the resource category based on the object attributes of the objects, the relationships and the resource attribute of the multimedia resource, wherein the object attribute comprises an object type and an object name, and the resource attribute comprises a resource title and a resource description of the multimedia resource.

2. (Cancelled) 

3. (Previously Presented) The method of claim 1, wherein said obtaining the emoticons based on the resource category comprises:
determining an emoticons category corresponding to the resource category of the multimedia resource based on a correspondence list, wherein the correspondence list comprises a correspondence between resource categories and emoticons categories; and
obtaining the emoticons corresponding to the emoticons category from an emoticons collection, wherein each emoticons in the emoticons collection corresponds to an emoticons category.

4. (Original) The method of claim 3, wherein said obtaining the emoticons comprises:
obtaining a candidate emoticons collection corresponding to the emoticons category from the emoticons collection; and
obtaining the emoticons from the candidate emoticons collection, wherein a number of times for the emoticons used by the user account is greater than or equal to a first threshold.


obtaining user portraits of the user account and other user accounts, the user portrait comprising age, gender, region, occupation or interests of a user account; 
obtaining a similar user account from other user accounts, wherein a similarity between the user portrait of the user account and the user portrait of the similar user account is greater than or equal to a first similarity threshold; and
obtaining the emoticons from the candidate emoticons collection, wherein a number of times for the emoticons used by the similar user account is greater than or equal to a second threshold.

6. (Original) The method of claim 3, further comprising:
determining a top resource category corresponding to an emoticons in the emotions collection, wherein the top resource category corresponds to a kind of multimedia resources, and the emoticons is most frequently used to comment on the kind of multimedia resources; and
replacing the resource category corresponding to the emoticons in the correspondence list with the top resource category based on the resource category being different from the top resource category. 

7. (Original) The method of claim 3, further comprising:
obtaining an emoticons tag set of the emoticons collection; and
obtaining emoticons categories and a correspondence between emoticons tags and the emoticons categories by semantically clustering the emoticons tag set, wherein each emoticons in the emoticons collection corresponds to an emoticons category.

8.-10. (Cancelled) 

11. (Currently Amended) An electronic device, comprising:
a processor; and
a memory, configured to store computer instructions executable by the processor, 
wherein, in response to determining that the computer instructions are executed by the processor, the processor is configured to:
receive a comment trigger operation on a multimedia resource from a user account;

display the emoticons to enable the user account to comment on the multimedia resource with the emoticons;
wherein the processor is further configured to:
obtain relationships of objects by recognizing image frames of the multimedia resource;
obtain a resource category at least based on the relationships; and
obtain the emoticons based on the resource category; and
determine object attributes of the objects and a resource attribute of the multimedia resource; and
determine the resource category based on the object attributes of the objects, the relationships and the resource attribute of the multimedia resource, wherein the object attribute comprises an object type and an object name, and the resource attribute comprises a resource title and a resource description of the multimedia resource.

12. (Cancelled) 

13. (Previously Presented) The electronic device of claim 11, wherein the processor is further configured to:
determine an emoticons category corresponding to the resource category of the multimedia resource based on a correspondence list, wherein the correspondence list comprises a correspondence between resource categories and emoticons categories; and
obtain the emoticons corresponding to the emoticons category from an emoticons collection, wherein each emoticons in the emoticons collection corresponds to an emoticons category.

14.-16. (Cancelled) 

17. (Currently Amended) A non-transitory computer-readable storage medium, having computer instructions stored thereon, wherein in response to determining that the computer instructions are executed by a processor, a method for commenting on a multimedia resource is executed, the method comprising:

obtaining an emoticons corresponding to the multimedia resource based on the comment trigger operation; and
displaying the emoticons to enable the user account to comment on the multimedia resource with the emoticons;
wherein said obtaining the emoticons comprises:
obtaining relationships of objects by recognizing image frames of the multimedia resource;
obtaining a resource category at least based on the relationships; and
obtaining the emoticons based on the resource category; and
determining object attributes of the objects and a resource attribute of the multimedia resource; and 
wherein said obtaining the resource category at least based on the relationships comprises: determining the resource category based on the object attributes of the objects, the relationships and the resource attribute of the multimedia resource, wherein the object attribute comprises an object type and an object name, and the resource attribute comprises a resource title and a resource description of the multimedia resource.

18. (Cancelled) 

19. (Previously Presented) The non-transitory computer-readable storage medium of claim 17, wherein said obtaining the emoticons based on the resource category comprises:
determining an emoticons category corresponding to the resource category of the multimedia resource based on a correspondence list, wherein the correspondence list comprises a correspondence between resource categories and emoticons categories; and
obtaining the emoticons corresponding to the emoticons category from an emoticons collection, wherein each emoticons in the emoticons collection corresponds to an emoticons category.

20. (Cancelled)
Reasons for Allowance
After a thorough search of the prior art and in view of the Examiner’s Amendment, 
The following is examiner’s statement of reasons for allowance: 
The prior art of record Al-Halah (Pub. No. US 2020/0073485 A1) teaches “an input image is received. In some implementations, multiple input images are received. The input image may be received from one of many sources. For example, the input image may be received… the image may be received based on the user selecting a social media post that includes an image. The user may select the post by viewing the post, quoting from, replying to, otherwise indicating or identifying the post.” Al-Halah ¶ [0072]. Al-Halah furthermore teaches “one or more predicted emoji are generated for the input image based on the emoji embedding.” Al-Halah ¶ [0074].
The prior art of record Kehoe (Pub. No. US 2016/0306438 A1) teaches displaying predicted emojis to a user. Kehoe Fig. 2 & ¶ [0032]. 
The prior art fails to teach or suggest the invention recited in the independent claims, as modified by the Examiner’s Amendment, and when considering the claims as a whole. 
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P TOLCHINSKY whose telephone number is (571)270-0599. The examiner can normally be reached on m-f (9:30-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Gregory P. Tolchinsky
/G.P.T./
Examiner, Art Unit 2454
03/02/2022

/Brian Whipple/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        3/4/2022